Citation Nr: 0728692	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-21 736A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 1991 
decision of the Board that denied entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

(The issue of entitlement to an effective date prior to 
January 19, 2001, for a grant of service connection for PTSD 
is addressed in a separate decision of the Board under docket 
number 05-30 532).


REPRESENTATION

Moving party represented by:  Charles D. Hankey, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The moving party served on active duty from September 1967 to 
November 1969.

This matter comes before the Board on a motion challenging 
the Board's May 22, 1991 decision that concluded entitlement 
to service connection for PTSD was not warranted.  


FINDINGS OF FACT

1.  In a decision issued on May 22, 1991, the Board denied 
service connection for PTSD.  

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on May 22, 1991, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The May 1991 decision of the Board found that service 
connection was not warranted for PTSD and it did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-
1411 (2006).  Pursuant to applicable regulations, CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time, were incorrectly applied.  Id.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE include a changed 
diagnosis, i.e., a new diagnosis that "corrects" an earlier 
diagnosis considered in the Board decision; the Secretary's 
failure to fulfill the duty to assist; and, allegations based 
on improper evaluation of evidence, i.e., a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d)(1-3).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

CUE may be demonstrated where (1) there is an error in a 
prior adjudication through the application of facts or law, 
which were incorrect at the time of their application, and 
(2) that error caused an inaccurate result.  Allin v. Brown, 
6 Vet. App. 207, 210 (1994).  An assessment of CUE must be 
made against the law as it existed when the determination 
alleged to be erroneous was made.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  CUE is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370 (1991).  

The Court has held that, under the heightened pleading 
requirements set forth in Fugo v. Brown, 6 Vet. App. 40 
(1993), an alleged CUE must be the "kind of error . . . that 
if true, would be CUE on its face."  A claimant must do more 
than cite a "laundry list" of laws and regulations and the 
doctrines they express.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  Luallen 
v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 
(1993), motion for review en banc denied, 6 Vet. App. 162 
(1994) (per curiam).  

Analysis

In May 1991, the Board denied a claim for service connection 
for PTSD.

The moving party argues that the evidence showed that the 
movant's stressful experiences in Vietnam were corroborated 
and substantiated to support his diagnosis of PTSD.  It is 
also argued that the May 1991 Board decision was premised on 
the fact that the movant did not appear for a VA mental 
examination.  

Under the law at the time of this decision, service 
connection could be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 310; 38 
C.F.R. § 3.303 (1991).  As was discussed above, the evidence 
developed subsequent to the May 1991 decision is not for 
consideration in the determination of whether there was CUE 
in the Board decision, and a failure in the duty to assist 
cannot constitute CUE.  38 C.F.R. § 20.1403.

The evidence of record at the time of the Board's May 1991 
decision included the service medical records, which indicate 
that the movant was seen and presented with a history of 
chronic anxiety.  It was noted the movant was in a car 
accident a few years earlier, and he had been anxious since 
the accident.  It was further noted that the movant's father 
had been discharged from military service because of 
emotional difficulties.  A service medical record, dated in 
June 1969, noted that the movant had developed a perforation 
of his eardrum, reportedly as a result of a rocket attack.  
The movant reported that one of his fellow servicemen was 
killed in the rocket attack.  His emotional problems were 
attributed to worrying about his father.  In July 1969, the 
movant complained of nightmares and numerous somatic 
complaints.  His profile noted emotional instability, and his 
nightmares were not attributed to service.  In October 1969, 
the movant was seen for complaints of acute anxiety.  The 
October 1969 clinical separation examination revealed that 
the movant was disoriented, depressed, and paranoid.  It was 
noted that he had psychosis and further mental examination 
was recommended.  Upon further mental examination in the same 
month, the movant was diagnosed with "inadequate 
personality, chronic, severe; manifested by anxiety responses 
to stress[ful] situations, including transient breakdowns and 
threa[t]s of violence."  It was noted that environmental 
deprivation inadequately prepared him for dealing with 
stressful situations.  

After service, a report of VA examination in June 1973 
revealed that the movant reported being subjected to enemy 
mortar fire.  The VA examiner did not diagnose a mental 
disorder, but the movant was diagnosed with schizoid 
personality with superimposed anxiety reaction.  It was noted 
that medical or claims folder records were not available to 
the examiner.

Procedurally, a March 1974 Board decision denied service 
connection for a psychiatric disability, claimed as a nervous 
disorder. 

Additionally, in May 1991, the record contained letters from 
two private medical doctors each dated in February 1989.  
J.B.T., M.D., diagnosed the movant with recurrent major 
depressive episode, conversion disorder with right 
hemiparesis, and chronic PTSD.  The second letter, from 
J.M.R., Rh.D., noted an impression of recurrent major 
depressive disorder episode and chronic PTSD.  It was noted 
the movant had extreme feelings of anger, hostility, and 
paranoia toward the military.  It was further noted that the 
"stress disorder" appeared to be related the movant's 
military experiences. 

Upon VA examination in April 1989, the movant complained of 
multiple PTSD symptoms, including nightmares, anxiety 
attacks, flashbacks, and impaired impulse control.  He had an 
Axis I diagnosis of major depression, recurrent without 
psychotic features, and PTSD.  A May 1989 VA discharge 
summary noted an Axis I diagnosis of PTSD and it stated 
"rule out organic affective disorder." 

The record also contained lay statements from the movant's 
mother and girlfriend dated in May 1973.  A letter, dated in 
April 1989 from VA to movant, requested information regarding 
an in-service traumatic event or events in connection with 
the ongoing claim for PTSD.  Additionally, a letter dated in 
June 1990 indicated that the movant was to report for a 
psychiatric evaluation, but the movant's wife called to 
cancel the appointment and she indicated that the veteran did 
not desire to have the appointment rescheduled.

The Board finds that it was not CUE for the Board to conclude 
in a May 1991 decision that the criteria for service 
connection for PTSD had not been met.  In its May 1991 
decision, the Board indicated that the stressors, as related 
by the movant, had not been corroborated or substantiated.  
It noted that evidence to verify or substantiate the movant's 
claimed in-service stressful experiences had not been 
submitted by the movant or by another person in a position to 
have observed such in-service stressors.  The Board concluded 
that the movant's current diagnosis of PTSD was not based on 
a stressor or stressors corroborated by objective evidence.  
The Board also cited a regulation, in effect at that time, 
requiring every person applying for compensation from VA to 
submit to an examination when required by VA.  Accordingly, 
as there is no evidence that the correct facts, as they were 
known at the time, were not before the Board, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, the decision of the Board, dated in May 
1991, which denied service connection for PTSD, was not 
clearly and unmistakably erroneous.

With respect to the moving party's assertions that the 
evidence of record in May 1991 was sufficient to corroborate 
and in-service stressor(s), the movant essentially disagrees 
with the manner in which the Board weighed or evaluated the 
facts before it.  An argument that the Board relied on 
certain evidence in making its determination, and that it 
failed to give proper weight to evidence submitted by the 
movant, also amounts to a disagreement with the Board's 
evaluation of the facts before it.  As noted above, a 
disagreement as to how the facts were weighed or evaluated 
does not constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d)(3).  A claim of CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996).

Regarding the moving party's argument that PTSD symptoms, to 
include an unwillingness, or resentment of the military 
and/or VA, precluded him from attending the 1990 VA 
psychiatric examination, the Board notes that the record did 
not establish that the veteran had been deemed incompetent, 
and the record at the time of the May 1991 Board denial did 
not contain competent clinical evidence establishing such 
incapacity.  Further, a failure to fulfill the duty to assist 
does not amount to CUE.  See e.g., Counts v. Brown, 6 Vet. 
App. 473, 480 (1994) (noting that CUE cannot be premised upon 
records which appellant alleges should have been in the 
record at the time of the prior adjudication).  Indeed, the 
June 1990 VA letter, noted above, indicated that the movant's 
wife said that "they did not wish to reschedule the 
appointment."  The Board further notes that the primary 
bases of the 1991 denial was the lack of a verified or 
corroborated in-service stressor(s) and not the movant's 
failure to report to a VA examination. 

In essence, the moving party has not identified any specific 
finding or conclusion which was undebatably erroneous.  The 
record does not reveal any kind of error of fact or law in 
the May 1991 Board decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. 
Although the Board acknowledges that the moving party's claim 
for service connection for PTSD was ultimately granted in 
2001, that claim was granted including on the basis of 
evidence that was not in the record at the time of the 
Board's May 1991 decision.  In summary, the criteria for a 
finding of CUE have not been met, and the motion is denied.

ORDER

The motion for revision, on the basis of clear and 
unmistakable error, of a May 1991 Board decision which denied 
entitlement to service connection for PTSD, is denied.  



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



